Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 1 of 6 PageID #: 47



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    JANICE M. CROWTHER,                                   §
      Plaintiff,                                          §
                                                          §
    v.                                                    §
                                                          §                              CASE NO. 4:19-cv-00623
    NATIONAL CREDIT SERVICES,                             §
    INC.,                                                 §
      Defendant.                                          §

                   DEFENDANT NATIONAL CREDIT SERVICES, INC.’S
                 PARTIAL MOTION FOR JUDGMENT ON THE PLEADINGS

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant National Credit Services, Inc. (“Defendant”), and files this

Partial Motion for Judgment on the Pleadings, and will show onto this Court as follows:

                                                INTRODUCTION

1.       Plaintiff filed suit on August 26, 2019, complaining of alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”), the Telephone Consumer

Protection Act, 47 U.S.C. § 277 et seq. (the “TCPA”), and the Texas Debt Collection Act, Tex.

Fin. Code § 392 et seq. (the “TDCA”). Doc. 1. Plaintiff alleges that Defendant placed “no less than

100 unwanted phone calls to Plaintiff” using an automated telephone dialing system and/or

prerecorded messages.” Id.

2.       As alleged in Plaintiff’s complaint, the debt was for an education loan. Doc. 1 ¶¶ 20-21.

The debt was, in fact, a debt owed to the U.S. Department of Education for a defaulted student

loan.1 Exhibit 1. The debt was owed and guaranteed by the U.S. Department of Education, and



1
  Though Plaintiff’s Complaint does not state that it was a debt owed directly to the United States, the Court is allowed
to examine documents attached to a Motion for Judgment on the Pleadings if the document is central to Plaintiff’s
claims, as it is in this case. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

Defendant’s Motion for Judgment on the Pleadings                                                           Page 1 of 6
429.0001 MJOP
Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 2 of 6 PageID #: 48



payment was to be remitted to the U.S. Department of Education. Id. Because the debt was a debt

owed to the government of the United States, it falls under an exception found within the TCPA.

47 U.S.C. § 277(b)(1)(A)(iii), and therefore the TCPA does not apply to any calls made by

Defendant on this debt. Because the calls are explicitly excepted from the TCPA, Plaintiff cannot

maintain a valid cause of action under the TCPA. For these reasons, this Court should grant

Defendant’s Partial Motion for Summary Judgment and dismiss Plaintiff’s TCPA claim with

prejudice.

                            ARGUMENTS AND AUTHORITIES

     A. Standard of Law

3.      A party may move for judgment on the pleadings under Federal Rule of Civil Procedure

12(c) after the pleadings are closed and when it would not delay the trial. Jones v. Greninger, 188

F.3d 322, 324 (5th Cir. 1999); St. Paul Insurance Company of Bellaire, Texas v. AFIA Worldwide

Insurance Company, 937 F.2d 274, 279 (5th Cir. 1991); Fed. R. Civ. Pro. 12(c). A court

considering a Rule 12(c) motion for a judgment on the pleadings must look only at

the pleadings and accept the well-pleaded allegations contained in them as true. Hebert Abstract

Co., Inc. v. Touchstone Properties, Ltd., 914 F.2d 74, 76 (5th Cir. 1990). When a defendant raises

the defense of failure to state a claim upon which relief may be granted in a motion for judgment

on the pleadings, a court may simply treat the motion as if it were a motion to dismiss under Fed.

R. Civ. P. 12(b)(6). Jones, 188 F.3d at 324; National Ass'n of Pharmaceutical Mfrs. v. Ayerst

Laboratories, 850 F.2d 904, 909 n. 4 (2d Cir. 1988); George C. Frey Ready-Mixed Concrete, Inc.

v. Pine Hill Concrete Mix Corp., 554 F.2d 551, 553 n. 2 (2d Cir. 1977). In addition to the

complaint, the court may review documents attached to the complaint and documents attached to

the motion to which the complaint refers, and which are central to the plaintiff's claims. Collins,



Defendant’s Motion for Judgment on the Pleadings                                       Page 2 of 6
429.0001 MJOP
Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 3 of 6 PageID #: 49



224 F.3d at 498-99. If an exhibit attached to the complaint contradicts an allegation in the

complaint the exhibit controls. St. Luke's Episcopal Hosp., 355 F.3d at 377. Finally, “‘[c]onclusory

allegations and unwarranted deductions of fact are not admitted as true' by a motion to dismiss.”

Guidry v. Bank of LaPlace, 954 F.2d 278, 281 (5th Cir. 1992) (quoting Associated Builders, Inc.

v. Alabama Power Company, 505 F.2d 97, 100 (5th Cir. 1974)).

      B. The Telephone Consumer Protection Act does not apply to debts owed or
guaranteed by the United States.

4.      The TCPA prohibits a party from making phone calls to a cellular phone using any

automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

assigned to a paging service, cellular telephone service, specialized mobile radio service, or other

radio common carrier service, or any service for which the called party is charged for the call. 47

U.S.C. § 277(b)(1)(A). The TCPA contains three exceptions to this prohibition. First, a party can

make calls using an ATDS or artificial or prerecorded voice if the calls are made for emergency

purposes. Second, a party can make these calls if they are made with the prior express consent of

the called party. Id.

5.      Finally, the TCPA does not apply if the “call is made solely to collect a debt owed to or

guaranteed by the United States.” Id. § 277(b)(1)(A)(iii). The third exemption was added to the

TCPA by the Bipartisan Budget Act of 2015. See Bipartisan Budget Act of 2015, Pub. L. No. 114-

74, § 301(a), 129 Stat. 584, 588 (2015). Calls made solely to collect a debt owed to or guaranteed

by the United States do not violate the TCPA and cannot be grounds for a TCPA claim. See Gaza

v. Navient Solutions, LLC, No. 8:18-cv-1049-MSS-SPF, 2019 WL 645390, at *1 (M.D. Fla. Jan.

23, 2019) (granting summary judgment based on government debt exception); Green v. Navient

Sols., LLC, No. 1:17-CV1453-VEH, 2018 WL 6303775, at *1 (N.D. Ala. Nov. 29, 2018) (“The

Court agrees with Navient that, because it was attempting to collect a loan guaranteed by the


Defendant’s Motion for Judgment on the Pleadings                                        Page 3 of 6
429.0001 MJOP
Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 4 of 6 PageID #: 50



United States, its calls were exempt from the TCPA's prior express consent requirement based on

the text of the statute.”); Hassert v. Navient Solutions, Inc., 232 F. Supp. 3d 1049 (W.D. Wis.

2017) (“Because FFEL loans are debts ‘guaranteed by the United States,’ calls made to collect

these debts are not prohibited by the TCPA after the 2015 amendments.”); Franklin v. Navient

Corp., Civil Action No. 17-1640-RGA, 2019 U.S. Dist. LEXIS 150902 at *9 (D. Del. Sep. 5,

2019) (“In light of the fact Plaintiff's loan is guaranteed by the United States, all telephone calls

made to him after the 2015 amendment are exempted by the TCPA.”).

6.      The debt in this case was a student loan debt owed and guaranteed to the U.S. Department

of Education. Exhibit 1. Plaintiff admits that it was a student loan debt. Doc. 1 ¶¶ 20-21. Federal

student loans are considered to be owed and guaranteed to the United States, even when the debt

has gone into default. See 20 U.S.C. § 1078(c)(2)(C) (describing student loans as being guaranteed

by Department of Education); Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 640-41 (7th

Cir. 2015) (“Because of the reinsurance commitment, the federal government serves as the ultimate

guarantor on each loan.”). The letter makes numerous references to U.S. Department of Education,

asks for payment to be remitted to the U.S. Department of Education, and lists certain rights that

U.S. Department of Education is entitled to undertake in accordance with Federal law. The debt at

issue is a clearly a debt owed to and guaranteed by the United States.

7.      Because the debt at issue in this case is a student loan debt owed to and guaranteed by the

U.S. Department of Education, the TCPA does not apply to any calls made concerning the debt.

Therefore, for these reasons, Defendant respectfully requests that this Court dismiss Plaintiff’s

TCPA claim with prejudice.




Defendant’s Motion for Judgment on the Pleadings                                         Page 4 of 6
429.0001 MJOP
Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 5 of 6 PageID #: 51



                                        CONCLUSION

8.      Under 47 U.S.C. § 277(b)(1)(A)(iii), calls placed for debts that are owed to or guaranteed

by the United States Government are not subject to the TCPA. It is clear in this case that the debt

was owed to the United States Government, as it concerned a student loan debt. Therefore, the

TCPA does not apply to the calls made in this case. For these reasons, Plaintiff’s TCPA claim fails

as a matter of law, and this Court should dismiss Plaintiff’s TCPA claim with prejudice.

        WHEREFORE, PREMISES CONSIDERED, Defendant National Credit Services, Inc.,

respectfully requests that this Court dismiss Plaintiff’s TCPA claim with prejudice.

                                               Respectfully submitted,

                                               MALONE FROST MARTIN PLLC

                                               /s/ Robbie Malone
                                               ROBBIE MALONE
                                               Texas State Bar No. 12876450
                                               Email: rmalone@mamlaw.com
                                               EUGENE XERXES MARTIN, IV
                                               Texas State Bar No. 24078928
                                               Email: xmartin@mamlaw.com
                                               JACOB MICHAEL BACH
                                               Texas State Bar No. 24100919
                                               Email: jbach@mamlaw.com
                                               MALONE FROST MARTIN PLLC
                                               Northpark Central, Suite 1850
                                               8750 North Central Expressway
                                               Dallas, Texas 75231
                                               TEL: (214) 346-2630
                                               FAX: (214) 346-2631

                                               COUNSEL FOR DEFENDANT
                                               NATIONAL CREDIT SERVICES, INC.




Defendant’s Motion for Judgment on the Pleadings                                       Page 5 of 6
429.0001 MJOP
Case 4:19-cv-00623-SDJ-KPJ Document 11 Filed 12/05/19 Page 6 of 6 PageID #: 52



                               CERTIFICATE OF SERVICE

        I certify that on December 5, 2019, I served a copy of the foregoing via ECF on counsel
for Plaintiff:

Joseph S. Davidson
Mohammed 0. Badwan
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue
Suite 200
Lombard, Illinois 60148
+ I 630-575-8181
jdavidson@sulaimanlaw.com
mbacJwan@sulaimanlaw.com

                                                   /s/ Robbie Malone
                                                   ROBBIE MALONE




Defendant’s Motion for Judgment on the Pleadings                                    Page 6 of 6
429.0001 MJOP
